Citation Nr: 0724575	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-16 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for residuals of a right 
knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to January 1968.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the Albuquerque Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In September 2003, 
the veteran testified before a Decision Review Officer (DRO); 
a transcript of that hearing is of record.  
In February 2006, the Board remanded for the claim for 
additional development pursuant to the Veterans Claims 
Assistance Act.  


FINDINGS OF FACT

1.  An unappealed October 1969 rating decision denied a claim 
seeking service connection for a right knee injury on the 
basis that the service medical records (SMR's) were negative 
for treatment or injury to the veteran's right knee.

2.  Evidence received since the October 1969 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for residuals of a right knee injury when this 
evidence is considered by itself or in connection with the 
evidence previously assembled.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking to establish service connection for residuals 
of a right knee injury may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Here, letters in May 2002 and in December 2006 (pursuant to a 
Board remand) provided the veteran VCAA notice, including of 
what was necessary to establish the underlying claim of 
service connection, and of his and VA's responsibilities in 
claim development.  They also advised him that he needed to 
submit new and material evidence to reopen the claim.  The 
December 2006 letter specifically advised him that he needed 
to "submit new and material evidence of a right knee injury 
in service and a currently diagnosed right knee injury with a 
connection to service."

The August 2002 rating decision, a March 2003 statement of 
the case (SOC) as well as a May 2007 supplemental SOC 
explained what the evidence showed and why the claim was 
denied, and provided the text of applicable regulations, 
including the regulations implementing the VCAA.  The veteran 
has been notified of everything required, has had ample 
opportunity to respond and supplement the record, and has had 
ample opportunity to participate in the adjudicatory process.

Given that the claim to reopen is being denied, whether or 
not the veteran received notice regarding the ratings of 
right knee disorder or the effective date of an award is 
moot, and he is not prejudiced by absence of such notice.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding (a December 2006 
letter asked the veteran to submit and/or specify evidence to 
support his appeal; a response or additional evidence was not 
received).  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened. 38 C.F.R. § 
3.159(c)(4)(iii).  VA has met its assistance obligations.  
The veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Criteria, Evidence and Analysis

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence. 38 U.S.C.A. § 7105.  However, 
if new and material evidence is presented or secured with 
respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. 38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156(a).  This regulation was revised effective for 
claims to reopen filed on and after August 29, 2001.  Since 
the instant claim to reopen was filed after that date (in 
April 2002), the current definition applies.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The evidence of record at the time of the October 1969 rating 
decision consisted essentially of the veteran's SMR's, 
including a January 1968 separation examination that were 
negative for any complaints, treatment, or diagnoses of any 
related right knee injury or disorder.  An unrelated October 
1968 VA examination was negative for any right knee injuries 
or disorders.  An October 1969 VA examination for the right 
knee noted a history of the veteran injuring his right knee 
while playing football.  The veteran claimed he was treated 
conservatively, but still had problems with the knee buckling 
occasionally and pain in cold weather.  Physical examination 
was negative for any right knee abnormalities and a right 
knee disorder or residuals of a right knee injury were not 
diagnosed.  

An October 1969 rating decision denied service connection for 
right knee injury on the basis that SMR's were negative for 
any treatment or injury to the right knee.  The veteran was 
notified of the rating decision in November 1969 and of his 
right to appeal it.  He did not do so, and it became final. 
38 U.S.C.A. § 7105.

Evidence received since the October 1969 rating decision 
consists essentially of unrelated VA examinations that did 
not include a physical examination of the right knee and a 
transcript from the September 2003 DRO hearing.  

As the claim was previously denied because SMR's were 
negative for any treatment or injury to the right knee, for 
evidence received to be new and material, it must relate to 
these unestablished facts, i.e., it must tend to show either 
that a right knee injury occurred in service or that the 
veteran has current residuals of a right knee injury with a 
connection to service. 

The DRO hearing transcript is new to the extent that it was 
not previously of record and considered by the RO in October 
1969.  The hearing transcript includes the veteran's lay 
opinion or self-reported history that he injured his right 
knee in service and that he has current residuals that are 
related to in-service right knee injury, however, this is not 
competent evidence in the matter of medical etiology, and 
therefore cannot be deemed "material" for the purpose of 
reopening the claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Moreover, this assertion is not new, in that the 
veteran's contention was considered at the time of the prior 
rating decision.  Other than the veteran's lay assertions, no 
evidence received since the October 1969 decision suggests 
there was a right knee injury in service or that the veteran 
has current residuals of a right knee injury related to 
service.  The evidence received since October 1969 does not, 
by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim, does not raise a reasonable 
possibility of substantiating the claim, and is not new and 
material.  Consequently, the claim may not be reopened.


ORDER

The appeal to reopen a claim seeking service connection for a 
right knee injury is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


